DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-2, 5, 8, 11-12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 10,873,912).
Regarding claim 1, Zhou teaches that receiving, by a wireless device, first downlink control information (DCI) for scheduling transmission of a first transport block (Fig. 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308, where teaches receiving first downlink control information for scheduling a transmission of a transport block). Zhou teaches that the first DCI comprises a first sounding reference signal resource indicator (SRI) field indicating a power control parameter set (Fig. 25, 
Regarding claim 2, Zhou teaches that receiving one or more messages comprising one or more configuration parameters indicating a plurality of power control parameter sets comprising the power control parameter set (Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 5, Zhou teaches that mapping a pathloss reference (pathloss value), reference signal (RS) index in the power control parameter set to the second reference signal (pages 22, paragraphs 291 – pages 23, paragraphs 294, Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 8, Zhou teaches all the limitation as discussed in claim 1.
Regarding claim 11, Zhou teaches that the determining the transmission power is further based on determining a downlink pathloss estimate of the reference signal (Fig. 
Regarding claim 12, Zhou teaches that the SRI field indicates a sounding reference signal (SRS) resource (Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 15, Zhou teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 16, Zhou teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 17, Zhou teaches all the limitation as discussed in claims 1 and 8.

Allowable Subject Matter
3.		Claims 3-4, 6-7, 9-10, 13-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the first SRI field indicates a resource mapped to a third reference signal, the transmitting the first transport block comprises transmitting the first transport block using a spatial domain transmission filter based on the third reference signal, and the transmitting the second transport block comprises transmitting the second transport block using a spatial domain transmission filter based on the second reference signal, and a parameter SRI-PUSCH-PowerControl 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MolavianJazi et al. (US 2019/0349867) discloses Method and Apparatus for Transmitting an Uplink Transmission Based on a Pathloss Estimate.
Ratasuk et al. (US 2020/0403760) discloses Resource Allocation Method for SUB-PRB Uplink Transmission.
Zhang et al. (US 10/986,622) discloses User Equipment Downlink Transmission Configuration Indication (TCI)-State Selection.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 30, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649